SEPARATE OPINION.
Black, J.
— This court has no appellate jurisdiction over the Kansas City court of appeals, save where a cause is certified here under section 6 of the amendment to the constitution adopted in 1883. It is true this court has a superintending control over that court by the original remedial writs ; but it is well-settled law that, when that court has jurisdiction over a cause therein pending, its jurisdiction is final, and this court has no right or power to direct and control its judgment by prohibition or otherwise. No principle of law is better settled than this, that prohibition will not be awarded for the simple purpose of correcting errors. If that court steps out of its jurisdiction, then this court may interfere; but when that court has jurisdiction of a case therein pending on appeal or error, this court has no right to direct what judgment shall be rendered. State, etc., v. St. Louis Court of Appeals, 99 Mo. 216.
That the Kansas City court of appeals had full and complete jurisdiction of the case in question pending therein on error must be conceded. It had the right and wasin duty bound to decide every question arising on the record before it. It was as much bound to determine the question whether the writ of error was sued out in due time as it was its duty to decide any other questions in the cause. Its judgment was as final and conclusive upon that question as upon any other question. I do not say that there was any error in the ruling *425made by that court upon the question whether the writ of error was sued out in due time, but I do say it is a matter of no consequence whether the court erred upon that question or not; for, if it did err, this court has no right to correct that error by prohibition. The courts of appeal were established for the very purpose of relieving this court of a large class of minor suits, and the constitution gives to them final appellate jurisdiction in all such cases, and their jurisdiction is final. I do not wish to be understood as speaking on this question in any compromising terms, and hence these observations on the present occasion. For these reasons I am also of the opinion the writ should be denied.'